Exhibit 10.02
Pursuant to 17 C.F.R. § 240.24b-2, confidential information (indicated by [***])
has been omitted and has been filed separately with the U.S. Securities Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.
Amendment 5 to the
Intuit Master Services Agreement
This Amendment 5 (“Amendment 5”), dated as of August 19 , 2010 (“Amendment
Effective Date”), to the Intuit MASTER SERVICES AGREEMENT dated May 28, 2003, as
previously amended (the “Agreement”), is by and between Intuit Inc., 2535 Garcia
Avenue, Mountain View, CA 94043 and Arvato Digital Services LLC, successor in
interest to Arvato Services , Inc. (“Arvato”, “ADS”, “ADiS” or “Contractor”)
RECITALS
WHEREAS, Intuit and ADiS entered into the Agreement on May 28, 2003; and
WHEREAS, Intuit and ADiS each desires to amend the terms of the Agreement as
described in this Amendment;
NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements herein contained, the Parties hereto agree as follows:

  1.   Section 6 (a) Term/Termination is hereby deleted and replaced in its
entirety with the following:         Unless terminated otherwise in accordance
with the Agreement, the term of the Agreement shall be extended until 9/15/14.
The term of this Agreement shall also be automatically extended to be concurrent
with the expiration or termination date of any active SOWs. Upon mutual
agreement of the parties, this Agreement will be extended for additional periods
of time.     2.   Section 6 (b) is hereby deleted and replaced in its entirety
with following:         Either party may terminate this Agreement or an
applicable Statement of Work (i) due to a material breach of this Agreement or
such applicable Statement of Work by the other party if such material breach
remains uncured for a period of twenty (20) days or as may otherwise be set
forth in a Statement of Work, following receipt by the breach party of written
notice by the non—breaching party or (ii) by giving thirty (30) days written
notice to the other party in the event of: (a) any sale or transfer of all or
substantially all of such other part’s assets; or         Either party may
terminate the Agreement without cause upon providing 180 days’ prior written
notice to the other party.

Intuit and ADiS Confidential

1



--------------------------------------------------------------------------------



 



  3.   Section 16 is hereby added as follows:         Ethics and Compliance.
Contractor acknowledges that its employees are subject to the provisions of the
Bertelsmann Code of Conduct, a copy of which is available at:
http://www.bertelsmann.com/bertelsmann_corp/wms41/cr/index.php?ci=798&language=2.
    4.   Management Fees: In connection with ADiS’s proposal to [***], ADiS
agrees to [***]: [***].

TERMS
Unless defined herein, words used in this Amendment 5 as defined terms shall
have the same meanings herein as in the Agreement.
Counterparts and Facsimile Delivery. This Amendment 5 may be executed in two or
more identical counterparts, each of which shall be deemed to be an original and
all of which taken together shall be deemed to constitute Amendment 5 when a
duly authorized representative of each party has signed and delivered to the
other party a counterpart.
Effectiveness of Agreement. Except as expressly provided herein, nothing in this
Amendment 5shall be deemed to waive or modify any of the provisions of the
Agreement, which otherwise remains in full force and effect. In the event of any
conflict between the Agreement and this Amendment 5, this Amendment 5 shall
prevail with respect to the subject matter hereof.
IN WITNESS WHEREOF, the undersigned have executed this Amendment 5 as of the
Amendment Effective Date.

                      INTUIT INC.       Arvato Digital Services LLC    
 
                   
By:
  /s/ R. NEIL WILLIAMS
 
      By:   /s/ JAN ICKING
 
   
 
  Name: R. Neil Williams           Name: Jan Icking    
 
  Title:   SVP, CFO           Title:   CFO    
 
  Date:   8/30/10           Date:   08/18/2010    
 
                                Arvato Digital Services LLC      
 
          By:   /s/ ARUN KURANA    
 
                   
 
              Name: Arun Kurana    
 
              Title:   Executive Vice President    
 
              Date:   8/20/2010    

Intuit and ADiS Confidential

2